Coleman, C.J.

(dissenting).

I
I write separately to add perspective to the request before us.
Simply stated, this Court has been asked by the Legislature to issue an advisory opinion1 as to whether the Treasurer of the State of Michigan must send a check or otherwise physically pay in cash to a local unit of government the percentage of state revenue required under what is known as the Headlee constitutional amendment (Headlee)2 or if the Legislature can, within the meaning of *70§ 30 of Headlee3 provide for state assumption of some expenditure presently required of a local unit, thus freeing the same amount of money for local purposes.
1979 PA 57 which implements Headlee provides in § la,4 inter alia, for the latter method.
If this section is found to be unconstitutional— that is, such funds would not be "paid to” local government within the meaning of Headlee — a different method of budgeting and appropriating would be necessary. Budgeting procedures for 1980-1981 already are in progress. The Legislature usually commences its consideration of that budget after presentation in January of any given year.
Justice Williams is accurate in his statement that the lack of an advisory opinion could encourage erroneous action which, if ruled unconstitutional "might well be an unrivaled mess to unravel”.
II
This is exquisitely a "solemn occasion^] as to the constitutionality of legislation”. The drafters of the constitution could hardly have envisioned a more "solemn occasion”. The state and all local units of government must provide financially for their governance. The request goes to the bedrock of orderly government. It is in compliance with the procedure required in 1963 Const, art 3, § 8.
To illustrate the problem, assume that the state *71has $100 of costs to meet. By present calculations, the Headlee amendment requires that out of every dollar of state revenues the local governments receive approximately 41 cents (41%) and the state receives approximately 59 cents (59%). Thus, in order to fund $100 of state costs, there must exist approximately $169 of revenue (59% of $169.49 = $100).
As stated, 1979 PA 57, § la, provides that the state may assume a dollar of local costs and count that dollar as "paid to” the local government— part of the 41% of revenues. Therefore, if the Legislature should rely upon § la and proceed to carry out some of its programs for relieving local funds and if § la were later found for some reason to be unconstitutional, for every dollar appropriated (for that purpose) the state would have to find another 69 cents. That might not even be possible under Headlee limitations.
It is foreseeable that a web of state and local budgets would have to be unsnarled if indeed they could be.
The question is: Should we deny whatever guidance we can give towards an orderly transition into the new constitutional requirements to give effect to the "will of the people”?
Ill
It is my opinion that the questions asked by the Legislature, although broad, can be managed by this experienced Court. As an alternative, we could deny the request for lack of specificity and leave latitude for a new request with more discrete questions. However, the majority apparently has refused to give any guidance aside from a case in controversy. I believe that neither Mr. Headlee *72nor other drafters of the amendment intended to foreclose an advisory opinion upon request of the Governor or Legislature by providing for taxpayer’s suits in the Court of Appeals.
IV
Under some circumstances, I would agree with a denial of a request for an advisory opinion.
However, this situation is unique for several reasons:
1. Neither the Legislature nor the Governor formulated this constitutional amendment. There is no background of "intent”. A limited group of leaders, responding to tax-weary citizens and to the perceived need to limit taxation, formulated the constitutional amendment. The majority of the people voting adopted what is now termed the Headlee Amendment.
2. This is the first time that the Legislature has had an opportunity to work under its provisions. It must work with billions of dollars and provide for the operation of its own and the other branches of government. In short, it must provide means for the government to govern within statutory and constitutional limitations.
3. The Governor cannot wait for possibly a year or more to compile the next budget, nor can the Legislature appropriate with any degree of security. Although it is true that an advisory opinion is not precedential, representing only the thinking of the separate justices, it could prove helpful by giving some direction to the rudderless ship of state on its first voyage under this new constitutional amendment as implemented by § la. In the past, we have been able to apply accepted constitutional concepts to new laws even if to a limited *73degree and without the precise factual record of a case in controversy. Some guidance is needed imminently, and I believe the Michigan Supreme Court to be capable of acting within a reasonable time.
4. The fact' that there is no precedent gauging the amendment (as implemented) is precisely why I believe we should grant the Legislature’s request. Certainly if, after hearing the arguments and reading the briefs, we should find § la unconstitutional, it should be said as soon as possible — not after appropriations or budgets have been set in stone.
Some precedent may eventually be forthcoming from some taxpayer’s suit as yet unfiled — but government cannot wait. It will continue to function in some manner even though it may have to undo much that will have been done. However, the results of such a fiscal tangle could be catastrophic in scope.
V
In summary, the executive-legislative budget and appropriation process must reach a fixed and knowable result. The Legislature cannot budget and appropriate on a speculative basis (at least, not in large amounts). This is particularly true where overall percentages must be met — such as when 41% of the total revenues must be appropriated to local governments and when there is a ceiling on expenditures.
For example, if the Legislature appropriates $100,000,000 to local units to finance a specific function which had previously been paid in the same amount by the local units and, according to § la, calculates this payment as part of the pay*74ment to local government; and if a year later the Court holds that the $100,000,000 cannot be credited to the 41%, the state would "lose” $100,000,-000. The money would have been spent. It would not count on the 41%. Moreover, additional money (about $69,000,000) would have to be found to be "paid to” the local units from funds the state would not have.
The Governor and the Legislature must know what payments to local units of government count under Headlee if they are to avoid error and fiscal disarray.
It is my conviction that this Court should give all possible assistance to the other two branches of government in this unique situation. The least we should do is to make some effort.
For these reasons, I either would have granted the Legislature’s request for an advisory opinion or I would have left the door open to a subsequent request either from the Legislature or Governor in a good-faith effort to render aid on such an exquisitely "solemn occasion”.

 "Either house of the legislature or the governor may request the opinion of the supreme court on important questions of law upon solemn occasions as to the constitutionality of legislation after it has been enacted into law but before its effective date.” Const 1963, art 3, §8.


 Const 1963, art 9, §§ 25-34.


 “The proportion of total state spending paid to all units of Local Government, taken as a group, shall not be reduced below that proportion in effect in fiscal year 1978-79.” (Emphasis added.)


 "If the state assumes the financing and administration of a function after December 22, 1978, which was previously performed by a local unit of government, the state payments to this function shall be counted as state spending paid to local units of government.” 1979 PA 57, § la.